                             UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF WISCONSIN


FIFTY STATES DISTRIBUTORS, INC.,                    )
d/b/a/ Martino’s Master Dry Cleaners; and RED       )
MAPLE MANAGEMENT, LLC,                              )               No: 2:17-cv-01045-NJ
                                                    )
                   Plaintiffs,                      )
                                                    )
v.                                                  )
                                                    )
MARYLAND CASUALTY COMPANY; and                      )
ZURICH AMERICAN INSURANCE                           )
COMPANY,                                            )
                                                    )
                   Defendants.                      )
                                                    )
ZURICH AMERICAN INSURANCE COMPANY; )
                                                    )
                   Defendant/Counter-Plaintiff,     )
                                                    )
v.                                                  )
                                                    )
FIFTY STATES DISTRIBUTORS, INC.,
                                                    )
d/b/a/ Martino’s Master Dry Cleaners; and RED
                                                    )
MAPLE MANAGEMENT, LLC,
                                                    )
                                                    )
                     Plaintiffs/Counter-Defendants.
                                                    )


                                      ORDER FOR DISMISSAL


           Based upon the stipulation of the parties,

           IT IS HEREBY ORDERED that the above-entitled action is dismissed on the merits,

with prejudice, including all claims asserted by and among the parties, and without costs to the

parties.

           Dated this _____ day of March, 2019.

                                                 BY THE COURT:


                                                 Magistrate Judge Nancy Joseph

N:\DOCS\88836\00001\13637087
           Case 2:17-cv-01045-NJ          Filed 03/13/19 Page 1 of 1 Document 26-1
